     Case 3:18-cv-02069-CAB-WVG Document 6 Filed 12/10/18 PageID.200 Page 1 of 1


 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7    CHRISTINA TORRES, individually and                  Case No.: 3:18-CV-2069-CAB-WVG
      on behalf of all others similarly situated,
 8
                                         Plaintiff,       ORDER TO SHOW CAUSE
 9
      v.
10
      NORTHCENTRAL UNIVERSITY, INC.,
11
                                       Defendant.
12
13
14          This matter comes before the Court following a review of the docket. Plaintiff filed
15   her complaint on September 6, 2018, and a summons was issued on the same day. No
16   other activity has occurred in this case, and there is no indication on the docket that the
17   complaint has been served on the defendant. Under Federal Rule of Civil Procedure 4(m),
18   “[i]f a defendant is not served within 90 days after the complaint is filed, the court—on
19   motion or on its own after notice to the plaintiff—must dismiss the action without prejudice
20   against that defendant or order that service be made within a specified time.” Accordingly,
21   Plaintiff is hereby ORDERED TO SHOW CAUSE in writing, on or before December
22   17, 2018, why this matter should not be dismissed for failure to prosecute. Failure to timely
23   respond to this order will result in dismissal of this lawsuit.
24          It is SO ORDERED.
25   Dated: December 10, 2018
26
27
28

                                                      1
                                                                             3:18-CV-2069-CAB-WVG
